MEMORANDUM **
Erasmo Sanchez Angel and Celina Sanchez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen proceedings and reissue its decision dismissing their appeal irom an immigration judge’s denial of their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen and review de novo claims of due process violations. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion or violate petitioners’ due process rights because it mailed its December 14, 2004 decision to the address listed on the change of address form. See 8 C.F.R. §§ 1003.1(f), 1003.13; see also Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir.2007) (BIA fulfills its statutory duty of service if a decision was properly mailed). Petitioners contend that their nonreceipt is attributable to their former counsel because he submitted a change of address form with an incorrect *685address. Petitioners recourse would be to file an ineffective assistance of counsel claim. See Singh v. Gonzales, 499 F.3d 969, 979 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.